DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent (US 6155452) in view of Karp (US 6409038) and further in view of Rane et al. (US 2018/0242765) (hereinafter Rane).
Regarding Claim 1

	Laurent teaches a capsule for a can containing liquid (shown below – Fig,. 2 and 5), comprising: a lower shell and an upper shell (shown combined – 24); the upper and the lower shell configured to enclose the can (100); a lid (12/28) configured for removable attachment to the upper shell; and a lid gasket (14) disposed within the lid and configured for sealing between the lid and an upper surface of the enclosed can, as can be seen in Fig. 5 below (Col. 3, Ln. 39 – Col. 4, Ln. 18).  

    PNG
    media_image1.png
    842
    258
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    792
    783
    media_image2.png
    Greyscale


	Karp teaches a capsule for containing liquid (below – Fig. 3 and 5), comprising: a lower shell (34) with first locking detent mechanism (i.e. the end of the thread) and first modular attachment threads (shown at 36); an upper shell (32) with second locking detent mechanism (i.e. the end of the thread) and second modular attachment threads, the second modular attachment threads configured to engage the first modular attachment threads and the second locking detent mechanism configured to interlock with the first locking detent mechanism only when the first modular attachment threads and the second modular attachment threads are fully engaged; a shell gasket (40) configured for sealing between the lower shell and the upper shell (Col. 2, Ln. 66 – Col. 3, Ln. 24).  

    PNG
    media_image3.png
    631
    437
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    686
    496
    media_image4.png
    Greyscale


Rane teaches a capsule (below – Fig. 1B, 3C, and 3D) for a can containing liquid, comprising: a lower shell (200) with first locking detent mechanism (i.e. the end of the thread) and first modular attachment threads; an upper shell (300) with second locking detent mechanism (i.e. the end of the thread) and second modular attachment threads, the second modular attachment threads configured to engage the first modular attachment threads and the second locking detent mechanism configured to interlock with the first locking detent mechanism only when the first modular attachment threads and the second modular attachment threads are fully engaged; the upper and the lower shell configured to enclose the can (102) when the first modular attachment threads and the second modular attachment threads are fully engaged; a can gasket (310) disposed within the upper shell and configured for sealing between the upper shell and an upper surface of the enclosed can (Paragraphs [0005] and [0046]-[0049]).

    PNG
    media_image5.png
    781
    458
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    927
    710
    media_image6.png
    Greyscale


Laurent, Karp, and Rane are analogous inventions in the field of beverage containers.  It would have been obvious to one skilled in the art at the time of filing to modify the upper/lower shells of Laurent with the teachings of being separate and threaded together in order to provide a container which can be utilized as a beverage container and/or storage container (Col. 1, Ln. 8-14). It would have further been obvious to one skilled in the art at the time of filing to modify the upper shell of Laurent in view of Karp with the teachings of Rane in order to provide a retention element which can help accommodate different sized cans and help them maintain their orientation in the capsule (Paragraph [0005]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Laurent in view of Karp and further in view of Rane (above) – teaches a majority of the Applicant’s claimed invention. However, the closest prior art does not teach the lid comprises a lid screw, a latch screw, a snap latch, and a latch ring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733